UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 12, 2007 Maple Mountain Explorations Inc. (Exact name of registrant as specified in its charter) Nevada 333-134568 20-4711443 (State or Other Jurisdiction (Commission File (I.R.S. Employer of Incorporation) Number) Identification Number) 218 N. Broadway, Suite 204, Tyler, Texas 75702 (Address of principal executive offices) (zip code) (903) 595-4139 (Registrant's telephone number, including area code) #507, 1313 East Maple Street, Suite 201, Bellingham, WA 98225, (Former name or former address, if changed since last report) Copies to: Marc J. Ross, Esq. Louis A. Brilleman, Esq. Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Phone: (212) 930-9700 Fax: (212) 930-9725 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. On December 12, 2007, Maple Mountain Explorations Inc. (the “Company”) entered into a Share Exchange Agreement (the “Exchange Agreement”) with each of the shareholders (the “Shareholders”) of Pegasi Energy Resources Corporation, a Texas corporation (”PERC” or “Pegasi”), pursuant to which the Company purchased from the Shareholders all issued and outstanding shares of PERC’s common stock in consideration for the issuance of 17,500,000 shares of common stock of the Company (the "Share Exchange"). The Share Exchange resulted in a change in control of the Company with the Shareholders owning 17,500,000 shares of common stock of the Company out of a total of 21,000,000 issued and outstanding shares after giving effect to the Share Exchange.Also, the Shareholders were elected directors of the Company and appointed as its executive officers.As a result of the Exchange Agreement, (i) PERC became a wholly-owned subsidiary of the Company and (ii) the Company succeeded to the business of PERC as its sole business.Accordingly, the Company intends to change its name to Pegasi Energy Resources Corporation. Also on December 12, 2007, the Company entered into a series of securities purchase agreements with accredited investors providing for the issuance of shares of common stock of the company and warrants to purchase common stock. The following is a summary of the agreements that the Company entered into on December 12, 2007. Exchange Agreement Pursuant to the Exchange Agreement, the Shareholders transferred all of their PERC shares to the Company in consideration of the issuance of 17,500,000 shares of common stock of the Company to the Shareholders.The common stock was issued as follows: Name Number of Shares Michael Neufeld 5,118,750 William Sudderth 5,118,750 Teton Royalty 4,375,000 Richard Lindermanis 2,187,500 Frank Lytle 700,000 Total 17,500,000 Subscription Agreements The Company entered into a series of identical securities purchase agreements (the “Offering”) with a number of accredited investors (the “Investors”), pursuant to which the Investors purchased from the Company approximately 8,378,500 Units, each Unit consisting of one share of common stock of the Company and a five-year warrant to purchase 0.5 shares at $1.60 per whole share (the “Warrants”).The purchase price per Unit was $1.20.Total gross proceeds resulting from the Offering to the Company are expected to be approximately $10,054,000. SMH Capital, Inc. (“SMH”), which served as the Company’s placement agent in connection with the offer and sale of the Units, will receive aggregate placement agent fees of approximately $530,814 as well as five-year warrants to purchase 693,700 shares of common stock at $1.60 per share.Half of the warrants issued to SMH may be exercised on a cashless basis. In addition to SMH, Clarion Finanz AG (“Clarion”) also acted as a placement agent in connection with the offer and sale of Units and will receive aggregate placement agent fees of approximately $172,980 with respect to funds raised from offshore investors as well as five year warrants to purchase 144,150 shares of common stock at $1.60 per share. The Company also entered into a registration rights agreement with the Investors that provides for the filing of a registration statement for the registration of the shares issued in the Offering as well as the shares issuable upon exercise of the Warrants within 60 days after the closing of the offering.The Company is undertaking to have the registration statement declared effective within 90 days after the closing of the offering and within 150 days in the event of a full review by the Securities and Exchange Commission (the “SEC”).In the event the Company does not meet these deadlines, it will be subject to liquidated damages of one percent of the aggregate subscription amount for each 30 days with a maximum liquidated damages amount of 18%. The Company claims an exemption from the registration requirements of the Securities Act of 1933, as amended (the “Act”), for the private placement of these securities pursuant to Section 4(2) of the Act and/or Regulation D promulgated there under since, among other things, the transaction did not involve a public offering, the Investors are accredited investors and/or qualified institutional buyers, the Investors had access to information about the Company and their investment, the Investors took the securities for investment and not resale, and the Company took appropriate measures to restrict the transfer of the securities. 2 Item 2.01 Completion of Acquisition or Disposition of Assets See Item 1.01 hereof. NOTE: The discussion contained in this Item 2.01 relates primarily to PERC.Information relating to the business and results of operations of the Company and all other information relating to the Company has been previously reported in its Annual Report on Form 10-KSB for the year ended April 30, 2007, and prior periodic filings with the SEC and is herein incorporated by reference to those reports. DESCRIPTION OF MAPLE MOUNTAIN’S BUSINESS Organizational History The Company was incorporated in the State of Nevada on April 14, 2006 to engage in the acquisition, exploration and development of natural resource properties.To date, it has generated no revenues from that business.As a result of the Exchange Agreement, (i) PERC became a wholly-owned subsidiary of the Company and (ii) the Company succeeded to the business of PERC as its sole business.The Company intends to change its name to Pegasi Energy Resources Corporation. DESCRIPTION OF PERC’S BUSINESS Overview of Business PERC is an independent organic growth-oriented energy company engaged in the exploration and production of natural gas and oil through the development of a repeatable, low geological risk, high potential project in the active East Texas oil and gas region.Pegasi currently holds interests in properties located in Marion and Cass County, Texas, home to the giant Rodessa oil field, which has produced approximately 2.3 trillion cubic feet of gas and 400 million barrels of oil.The field has historically been the domain of small independent operators and is not a legacy field for any major oil company. Pegasi’s business strategy, which it has designated the “Cornerstone Project” or “CP”, is to identify and exploit resources in and adjacent to existing or indicated producing areas within the Rodessa field area.PERC intends to quickly develop and produce reserves at a low cost and will take an aggressive approach to exploiting its contiguous acreage position through utilization of “best in class” drilling completion and seismic technology.PERC believes that its management team is uniquely familiar with the history and geology of the CP area based on their collective experience in the region as well as through PERC’s ownership of a large proprietary database which details the drilling history of the CP area over the previous 28 years.PERC believes its drilling strategy combined with the application of 3-D seismic imaging technology and the application of new drilling and completion techniques will enable it to find significant gas and oil reserves in the CP area.Its management team will also use its extensive experience and industry relationships to grow the Company through new leasing and farm-in opportunities. Corporate History Pegasi is the successor entity to First Southern Crown Ltd. ("FSC"), a Texas limited partnership formed in December 2002 as a holding company for a number of operating subsidiaries.Prior to the formation of FSC, PERC’s principals spent over three years and invested over $3.5 million in equity for data harvesting, prospect evaluation and acreage acquisitions for the Cornerstone Project.These assets were assigned to FSC by TR Energy, Inc., which was incorporated in 1999 by Mike Neufeld and William Sudderth, Pegasi’s principal shareholders.Operations from December 2002 to December 2004 were funded by Mr. Neufeld, Mr. Sudderth and by a $15 million mezzanine financing.Approximately $7.5 million was drawn down from the mezzanine facility and used for drilling an initial five wells.In December 2004, FSC sold a thirty percent (30%) interest in all of its production, acreage position, pipeline and disposal plant to Marion Energy Limited ("Marion"), an entity publicly traded on the Australian stock exchange ("ASE.ax").Proceeds from the sale amounted to $10 million and were used to repay the mezzanine facility and residual interest. In March 2007, Pegasi was formed as a Texas corporation, and FSC changed its name to PERC and converted into a Texas corporation as part of a consolidation and corporate restructuring. 3 Main Operations PERC began its leasing and farm-in activities in the Rodessa field area of the East Texas oil and gas basin in 2000.Its initial leasehold purchase was comprised of approximately 1,500 gross acres, which PERC has grown to over 20,000 gross acres (14,000 net acres) as of May 2007.PERC serves as operator of the Cornerstone Project with a working interest partner, Marion, its successors, and/or assigns, to develop its acreage position in the Cornerstone Project.Marion currently maintains a 30% interest in the Cornerstone Project properties, which constitutes all of the Company’s leases and related assets.Since initiating operations in 2000, PERC has drilled five productive wells.These wells were producing approximately 1,166 gross (816 net) mcfe per day as of June 2007. Pegasi has been aggressively acquiring oil and gas leases to add to its existing lease inventory.It presently has over 20,000 gross acres (14,000 net acres) in the Cornerstone Project and has been preparing for a multi-well drilling program.Based on detailed log analysis of thousands of wells from Pegasi’s database and information derived from its drilling experience in the area, 109 drilling locations have been identified on its present leased acreage.Pegasi is currently focusing on an initial eight well drilling program out of the 109 locations presently identified. Pegasi anticipates that the cash flow that will be generated from the initial eight well drilling program in addition to proceeds from a new reserve-based debt facility will be sufficient to fund most of its future drilling.During Pegasi’s initial 12-month, eight vertical well drilling program it will target gas reserves in the Cotton Valley, Travis Peak, and Pettit geologic formations at depths ranging from 7,000 – 10,500 feet.Pegasi also plans on drilling horizontal wells totarget oil in the Bossier formation at depths around 10,000 feet. Other Operations PERC conducts its main exploration and production operations through its wholly-owned subsidiary, Pegasi Operating Inc.It conducts additional operations through two other wholly-owned subsidiaries: (i) TR Rodessa, L.L.C. ("TR Rodessa") and (ii) 59 Disposal, L.P. ("59 Disposal") TR Rodessa operates a 40-mile natural gas pipeline and gathering system which is currently being used by PERC to transport its hydrocarbons to market.Excess capacity on this system may be used to transport third-party hydrocarbons in the future. 59 Disposal owns and operates a saltwater disposal facility which disposes saltwater and flow back waste into subsurface storage.59 Disposal currently disposes of wastewater from PERC’s operations as well as from other accepted operators for a per barrel fee. PERC intends to continue to use its competitive strengths to advance its corporate strategy.The following are key elements of that strategy: · Develop the Cornerstone Project in East Texas through an aggressive drilling program.PERC will focus its near-term efforts on development drilling through an initial eight well drilling program on existing acreage.PERC expects this drilling program to significantly increase our proved reserve and cash flow profile within 12 months. · Apply management expertise in the CP area and recent developments in drilling and completion technology to identify new drilling opportunities and enhance production.PERC plans to maximize the present value of our vertical wells by utilizing a “Sawtooth” production technique.This technique is characterized by sequentially completing multiple geologic horizons in a single wellbore in order to maximize well economics (see “Business - Well Economics” for further description).PERC will also implement the latest drilling, fracturing and completion techniques to develop its properties including horizontal drilling.These horizontal wells will primarily target the Bossier formation and our management expects these wells to yield significantly higher hydrocarbon flow rates than the Company’s vertical wells. · Continue to lease underdeveloped acreage in the Cornerstone Project area.PERC intends to use our extensive proprietary database to help optimize additional drilling locations and to acquire additional acreageIt intends to target acreage with exploitation and technology upside within the Cornerstone Project area.Most properties in the CP area are held by smaller independent companies that lack the resources to exploit them to the fullest extent.PERC intends to pursue these opportunities to selectively expand our portfolio of properties.These acreage additions will complement PERC’s existing substantial acreageposition in the area and provide the Company with significant additional drilling inventory. · Maintain a conservative and flexible financial strategy.PERC intends to continue to focus on maintaining a low level of corporate overhead expense in addition to continued utilization of outsourcing, when appropriate, to maximize cash flow.PERC believes this internally-generated cash flow, coupled with reserve-based debt financing when appropriate, will provide the optimal capital structure to fund our future drilling activity. 4 Well Economics Pegasi plans to initially drill eight vertical wells to 10,500 feet targeting the Cotton Valley formation (primarily gas).It estimates the well economics of drilling a Cotton Valley well on its acreage as seen below. Cotton Valley Vertical Well Economics Initial Production Rate:~720 mcfe/day (gross) Drilling and Completion Costs:~ $1.8 million Estimated Ultimate Recovery:~1.5 bcfe (gross) Finding and Development Costs: ~$1.25/mcfe % Gas:~63% Potential IRR: ~47%(1) (1) Assumes full estimated ultimate recovery of 3.0 bcfe gas prices of $6.00/mcf and oil prices of $50.00/bbl. In order to maximize its rate of return on its vertical wells, Pegasi plans on implementing a “Sawtooth” production technique.Under this technique, PERC will drill and complete multiple geologic horizons in a sequential manner as described below. - Pegasi will initially complete and produce the Cotton Valley pay zone (~8,000 ft.); - After producing the Cotton Valley zone for a period of time, Pegasi will move uphole to recomplete the Travis Peak Zone (~7,500 ft.); - After producing the Pettit zone for a period of time, Pegasi will co-mingle all zones and produce through the end of the well’s life. This production technique is expected to result in improved well economics as indicated below. Sawtooth Vertical Well Economics Drilling and Completion Costs:~ $2.4 million Estimated Ultimate Recovery:~3.0 bcfe (gross) Finding and Development Costs: ~$0.81/mcfe Potential IRR: ~66%(1) (1) Assumes full estimated ultimate recovery of 3.0 bcfe gas prices of $6.00/mcf and oil prices of $50.00/bbl. Markets and Customers Pegasi currently has access to several interstate pipelines as well as local end users, however the market for oil and natural gas that it expects to produce depends on factors beyond its control, including the extent of domestic production and imports of oil and natural gas, the proximity and capacity of natural gas pipelines and other transportation facilities, demand for oil and natural gas, the marketing of competitive fuels and the effects of state and federal regulation. The oil and gas industry also competes with other industries in supplying the energy and fuel requirements of industrial, commercial, and individual consumers. Pegasi’s oil production is expected to be sold at prices tied to the spot oil markets.Its natural gas production is expected to be sold under short-term contracts and priced based on first of the month index prices or on daily spot market prices. Regulations General Pegasi’s business is affected by numerous laws and regulations, including energy, environmental, conservation, tax and other laws and regulations relating to the energy industry.Most of Pegasi’s drilling operations will require permit or authorizations from federal, state or local agencies. Changes in any of these laws and regulations or the denial or vacating of permits could have a material adverse effect on its business. In view of the many uncertainties with respect to current and future laws and regulations, including their applicability to us, Pegasi cannot predict the overall effect of such laws and regulations on our future operations. Pegasi believes that its operations comply in all material respects with applicable laws and regulations. There are no pending or threatened enforcement actions related to any such laws or regulations. It further believes that the existence and enforcement of such laws and regulations will have no more restrictive an effect on its operations than on other similar companies in the energy industry. Proposals and proceedings that might affect the oil and gas industry are pending before Congress, the Federal Energy Regulatory Commission (“FERC”), state legislatures and commissions and the courts. We cannot predict when or whether any such proposals may become effective. In the past, the natural gas industry has been heavily regulated.There is no assurance that the regulatory approach currently pursued by various agencies will continue indefinitely. Notwithstanding the foregoing, Pegasi does not anticipate that compliance with existing federal, state and local laws, rules and regulations will have a material adverse effect upon its capital expenditures, earnings, or competitive position. 5 Federal Regulation of Sales and Transportation of Natural Gas Historically, the transportation and sale of natural gas and its component parts in interstate commerce has been regulated under several laws enacted by Congress and the regulations passed under these laws by FERC.Pegasi’s sales of natural gas, including condensate and liquids, may be affected by the availability, terms, and cost of transportation.The price and terms of access to pipeline transportation are subject to extensive federal and state regulation.From 1985 to the present, several major regulatory changes have been implemented by Congress and FERC that affect the economics of natural gas production, transportation and sales.In addition, FERC is continually proposing and implementing new rules and regulations affecting those segments of the natural gas industry, most notably interstate natural gas transmission companies that remain subject to FERC’s jurisdiction.These initiatives may also affect the intrastate transportation of gas under certain circumstances.The stated purpose of many of these regulatory changes is to promote competition among the various sectors of the natural gas industry. The ultimate impact of the complex rules and regulations issued by FERC cannot be predicted. In addition, many aspects of these regulatory developments have not become final but are still pending judicial and final FERC decisions.
